department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b02 genin-126807-09 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil ----------------------- ------------------------ -------------------------- -------------------------------------- --------------------------------- dear ----------------- this letter responds to your request for information dated date in your letter you requested guidance on whether certain over-the-counter otc items qualify under sec_213 of the internal_revenue_code as medical_care for purposes of health care flexible spending accounts and heath reimbursement arrangements sec_213 provides a deduction for expenses paid for medical_care of the taxpayer spouse or dependent to the extent the expenses exceed percent of adjusted_gross_income sec_213 defines medical_care as amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting a structure or function of the body deductions for medical_care allowable under sec_213 are limited to expenses paid primarily for the prevention or alleviation of a physical or mental defect or illness sec_1_213-1 of the income_tax regulations an expense may qualify as medical_care as preventing disease only if there is a present existence or an imminent probability of developing a disease physical or mental defect or illness 41_tc_324 12_tc_580 taxpayers may not deduct personal family or living_expenses as medical_care if the expenses do not fall within the sec_213 definition sec_262 and sec_1_213-1 an expenditure that is merely beneficial to the general health of an individual is personal and is not for medical_care sec_1_213-1 whether an expenditure is primarily for medical_care is a question of fact a taxpayer who claims that an expense of a peculiarly personal nature is primarily for medical_care must establish that fact among the objective factors that indicate that an otherwise personal_expense is for medical_care are the taxpayer’s motive or purpose for making the expenditure whether a physician has diagnosed a medical_condition and genin-126807-09 recommended the item as treatment or mitigation linkage between the treatment and the illness treatment effectiveness and proximity in time to the onset or recurrence of a disease 12_tc_409 the taxpayer also must establish that the expense would not have been paid but for the disease or illness a personal_expense is not deductible as medical_care if the taxpayer would have paid the expense even in the absence of a medical_condition commissioner v 62_tc_813 sec_213 provides that an amount_paid for medicine or drugs is for medical_care only if the medicine or drug is a prescribed_drug or insulin sec_213 defines a prescribed_drug as a drug or biological that requires a prescription of a physician for use by an individual however the prescription requirement does not apply to reimbursements from a flexible_spending_account or similar arrangement revrul_2003_102 2003_38_irb_559 sec_1_213-1 provides that medicines and drugs include only items that are legally procured and are generally accepted as being medicine or drugs the term does not include toiletries cosmetics or sundry items many of the items you reference in your letter may qualify as medical_care or may be personal items depending on the taxpayer’s use a taxpayer may use sunscreen medical grade face masks skin products anti-bacterial hand sanitizers fluoride rinses petroleum jelly fiber supplements and probiotics to maintain general health which is a personal_use some of these items may be used as toiletries or cosmetics the function of these items to prevent illness in most cases will not satisfy the standards of daniels and stringham on the other hand if a taxpayer can establish that the taxpayer is using an item to treat or alleviate a disease or injury and satisfies the but for test the item may qualify as medical_care items that have no purpose other than to treat a disease illness or mental or physical defect may qualify as medical_care thus treatments for acne incontinence arthritis constipation colds and sinus problems dehydration and indigestion and support braces and shoe inserts for injured or weakened body parts most likely will qualify as medical_care under sec_213 products that have no purpose but to treat existing skin conditions in contrast to preventing the development of the condition such as eczema treatments also should qualify as medical_care wheelchair cushions may be considered a necessary accessory to the wheelchair the excess cost of an otherwise personal item that is specially designed to treat or alleviate a medical_condition over the cost of the item without the special features may be an allowable medical expense revrul_70_606 1970_2_cb_66 the excess cost for specially designed clothing that is used to treat a specific disease such as diabetic socks compression hose or orthopedic shoes over regular clothing may qualify as an expense for medical_care however while these items are probably most commonly used to treat or alleviate a medical_condition we are reluctant to conclude that they could not also have a personal or preventive use genin-126807-09 the cost of food is not an expense for medical_care to the extent the food constitutes a substitute that an individual would normally consume to meet nutritional requirements revrul_55_261 1955_1_cb_307 revrul_2002_19 2002_1_cb_778 whether food thickeners are medical_care is a question of fact that must be determined on a case-by- case basis this letter calls your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2009_1 sec_2 2009_1_irb_1 if you have any additional questions please contact our office at -------------------- sincerely ______________________ donna m crisalli special counsel income_tax accounting
